ORFINGER, M., Senior Judge.
The state appeals from an order dismissing on speedy trial grounds, a petition for delinquency. We reverse.
When appellee was not brought to an adjudicatory hearing within 90 days of his arrest as required by Rule 8.090(a) of the Florida Rules of Juvenile Procedure, his counsel filed a motion for discharge. After a hearing, and over the state’s objection that discharge was premature, the trial court dismissed the petition. Appellee candidly concedes that discharge at this point was premature. Under Florida Rule of Juvenile procedure 8.090(m)(3) the state is allowed up to ten days after a hearing on a motion for discharge to bring the defendant to trial. If after the expiration of the ten-day period the defendant is not brought to trial through no fault of the defendant, the defendant shall be forever discharged from the crime. See State v. A. H., 550 So.2d 138 (Fla. 2d DCA 1989).
REVERSED and REMANDED.
THOMPSON, C.J., and GRIFFIN, J., concur.